FILED
                             NOT FOR PUBLICATION                             JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY CHRISANTHIS,                             No. 09-15028

               Plaintiff - Appellant,            D.C. No. 3:08-cv-02472-WHA

  v.
                                                 MEMORANDUM *
BRIAN CASON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Anthony Chrisanthis appeals from the district court’s judgment dismissing

his action alleging that defendants retaliated against him for reporting unsafe

workplace conditions in violation of the Federal Tort Claims Act (“FTCA”) and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
other laws . We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Mangano v. United States, 529 F.3d 1243, 1245 n.2 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Chrisanthis’s FTCA claims because

defendants’ alleged retaliatory conduct fell within the scope of the Civil Service

Reform Act’s prohibited personnel practices, and thus his claims were preempted.

See id. at 1246.

      We do not consider issues that were not raised in Chrisanthis’s opening

brief. See Friends of Yosemite Valley v. Kempthorne, 520 F.3d 1024, 1033 (9th

Cir. 2008) (arguments not raised by a party in the opening brief are deemed

abandoned).

      Chrisanthis’s contention regarding the U.S. Attorney’s Office’s

representation of defendants Cason and Spivey is unpersuasive.

      AFFIRMED.




                                          2                                    09-15028